


110 HR 5991 IH: Tax Relief for Transportation Workers

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5991
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for obtaining transportation worker identification
		  credentials.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for Transportation Workers
			 Act of 2008.
		2.Refundable credit
			 for obtaining transportation worker identification credentials
			(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 36 as section 37 and by inserting after section 35 the
			 following new section:
				
					36.Transportation
				worker identification credentials
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified expenses paid or incurred in obtaining a valid
				transportation worker identification credential.
						(b)Limitation
							(1)In
				generalThe amount allowed as a credit under subsection (a) for a
				taxable year shall not exceed the sum of the taxpayer’s regular tax liability
				and Social Security taxes for the taxable year.
							(2)Regular tax
				liability and social security taxes definedFor purposes of
				paragraph (1), the term regular tax liability has the meaning
				given such term by section 26(b) and the term Social Security
				taxes has the meaning given such term by section 24(d)(2).
							(c)DefinitionsFor purposes of this section—
							(1)Qualified
				expensesThe term qualified expenses
				includes—
								(A)any fee imposed
				under section 70105 of title 46, United States Code, and
								(B)40 percent of reasonable legal expenses and
				any other expense reasonably incurred in obtaining a valid transportation
				worker identification credential.
								(2)Transportation
				worker identification credentialThe term transportation
				worker identification credential means the credential issued under
				section 70105 of title 46, United States Code.
							(d)Denial of double
				benefitNo credit shall be
				allowed under subsection (a) for any expense for which a deduction is allowed
				under any other provision of this
				chapter.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period or from section 36 of such Code.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by striking the item relating to section 36 and inserting the following
			 new items:
					
						
							Sec. 36. Transportation worker
				identification credentials.
							Sec. 37. Overpayments of
				tax.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to expenses
			 paid or incurred before, on, or after the date of the enactment of this
			 Act.
			3.Deduction for
			 obtaining transportation worker identification credentials on behalf of
			 employees
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by adding at the end the following new section:
				
					200.Transportation
				worker identification credentials obtained on behalf of employees
						(a)Allowance of
				creditIn the case of an employer, there shall be allowed as a
				deduction an amount equal to 40 percent of the aggregate qualified expenses
				paid or incurred in obtaining valid transportation worker identification
				credentials on behalf of its employees.
						(b)DefinitionsFor purposes of this section—
							(1)Qualified
				expensesThe term qualified expenses
				includes—
								(A)any fee imposed
				under section 70105 of title 46, United States Code, and
								(B)reasonable legal expenses and any other
				expenses reasonably incurred in obtaining a valid transportation worker
				identification credential.
								(2)Transportation
				worker identification credentialThe term transportation
				worker identification credential means the credential issued under
				section 70105 of title 46, United States Code.
							(3)EmployeeThe term employee has the
				same meaning as when used within the meaning of section 401(c)(1).
							(c)Election to not
				take deductionNo deduction shall be allowed under subsection (a)
				for any expense if the taxpayer elects not to have this section apply to such
				expense.
						.
				
			(b)Clerical
			 amendmentThe table of sections for part VI of subchapter B of
			 chapter 1 of such Code is amended by inserting at the end the following new
			 item:
				
					
						Sec. 200. Transportation worker identification credentials
				obtained on behalf of
				employees.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
